IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)
v. ) I.D. # 1505()15619A,

) 1 505 01 5 619B
ANTHONY A. ABBATIELLO, )
)
Defendant. )

ORDER UPON REMAND

NOW, THEREFORE, this 3 lst day of January, 2017, upon remand from the
DelaWare Supreme Court, it appears to the Court that:

1. On December 3, 2016, the Delaware Supreme Court remanded this
case to the Superior Court to conduct an evidentiary hearing regarding the
Defendant’s affidavit for Waiver of counsel.

2. A hearing on remand Was conducted on January 25, 2017. Present at
the hearing Was the Defendant, the State, represented by Elizabeth R. McFarlan,
Esq. and Patrick J. Smith, Esq., Timothy J. Weiler, Esq., and Bernard J.
O’Donnell, Esq.

3. Upon questioning by the Court, the Defendant indicated he no longer
Wishes to proceed pro se and Wishes Mr. O’Donnell to represent him. Mr.

O’Donnell advised the Court that he is Willing to represent the Defendant and has

entered his appearance on behalf of the Defendant in the DelaWare Supreme Court
for purposes of the Defendant’s appeal.

4. The Court explained to the Defendant that it is unlikely the DelaWare
Supreme Court will entertain a second request to proceed pro se during the
pendency of the direct appeal. The Defendant indicated he understands and
confirmed that he Wishes to proceed With the appeal With Mr. O’Donnell’s
representation

5. The Court therefore concluded that no additional evidentiary hearing Was
Warranted. As the DelaWare Supreme Court retained jurisdiction, no further action

was taken by this Court.

/) .. 2(£/
jr v
1 Li: ig

. LeGroW, judge

Original to Prothonotary
cc: The Honorable Jan R. Jurden
Tirnothy J. Weiler, Esquire
Bernard J. O’Donnell, Esquire
Elizabeth R. McFarlan, Esquire
Patrick J. Smith, Deputy Attorney General